t c memo united_states tax_court herman w beacham petitioner v commissioner of internal revenue respondent docket no filed date marion f walker for petitioner john f driscoll for respondent memorandum opinion scott judge this case is before us on petitioner's motion to reconsider our order of dismissal on date respondent filed a motion to dismiss this case for lack of jurisdiction on the ground that the petition was not filed within the time prescribed by sec_6213 a or code and all rule references are to the tax_court rules of all section references are to the internal revenue sec_7502 on date petitioner filed a response to respondent's motion stating that the envelope in which the petition was mailed reflected a mailing date from birmingham alabama of date which was within the 90-day period for filing the petition on date this court entered an order of dismissal for lack of jurisdiction in this case on the ground that the petition was not timely filed the motion to reconsider this order of dismissal was calendared for hearing at the trial session of the court commencing in birmingham alabama on date and pursuant to this order the motion to reconsider came on for hearing petitioner by agreement with respondent offered several affidavits and the testimony of two witnesses with respect to the timeliness of the mailing and receipt of the petition in this case the record here shows that on date respondent mailed to petitioner at his last_known_address by certified mail a notice_of_deficiency in income_tax and additions to tax for the year ended date the 90th day after the mailing of the notice_of_deficiency was date which was a monday petitioner's witnesses testified that on date the petition in this case was prepared by an assistant to petitioner's attorney in this case and a summer law clerk in her office sometime in the afternoon of june petitioner's practice and procedure unless otherwise indicated attorney returned to her office reviewed and signed the petition and because of the late hour actually assisted the assistant and the summer law clerk in making some necessary photostatic copies to file with the petition her assistant and summer law clerk put the petition signed by petitioner's attorney in an envelope properly addressed to this court placed the proper amount of metered postage on the envelope and placed a metered postmark of date on the envelope after this was done this envelope together with other mail from the office of petitioner's attorney that was to be sent out that date was taken by petitioner's attorney's assistant and he and petitioner's attorney and petitioner's attorney's summer law clerk all left the attorney's office together and went down to the ground floor in the building in which the attorney's office was located in birmingham alabama the assistant placed all of the mail he had to mail for date in a u s postal service mailbox on the ground floor of the building petitioner's attorney's summer law clerk and petitioner's attorney saw the assistant place the mail in the mailbox sometime between and p m an envelope properly addressed to the u s tax_court in washington d c and mailed by regular mail from the birmingham alabama area bearing a u s postmark with a date in date would ordinarily take business days to reach the u s tax_court there were no circumstances or events known to or recorded by the post office in birmingham with respect to disruption in the normal postal service between the post office box in which petitioner's petition was mailed and washington d c in date an attorney practicing in birmingham who very often mails documents to washington d c primarily to the department of justice has found that the documents he mails from birmingham alabama to washington d c very often take business days to arrive when a weekend is involved it is not uncommon for receipt of the document to be a week after the date it was mailed it is petitioner's position that the evidence shows that the envelope in which the petition in this case was mailed was placed in a u s mailbox in birmingham alabama on june and that its receipt by the court on june should under the provisions of sec_7502 be sufficient to show that the petition was timely filed sec_7502 provides that a document including a petition to be filed with the tax_court which is properly mailed within the period prescribed for its filing and delivered to the tax_court after the expiration of such period will be deemed to be filed on the date of the u s postmark stamped on the envelope if the u s postmark date stamped on the envelope falls within the period prescribed for filing the document with respect to postmarks made by private postage meters as was the case here sec_7502 provides that sec_7502 shall apply in the case of postmarks not made by the u s post office only if and to the extent provided by regulations prescribed by the secretary or_his_delegate sec_301_7502-1 proced admin regs sets forth the conditions under which a private metered postmark which bears a date within the time allowed for filing a document will meet the requirements of sec_7502 that the postmark date is the filing_date these regulations provide that if a document containing a private metered postmark is delivered within the time ordinarily required for the delivery of a document properly mailed on the date of the postmark the date of the private metered postmark will be considered the filing_date if it falls on the last day or before the last day allowed for the filing of the document this regulation further provides that if the document is not delivered within the time ordinarily required for delivery of such a document the document will be considered timely filed only if the person who is required to file the document shows that the document was actually deposited in the mail in time to be collected from the place of deposit on or before the last day prescribed for filing that the delay in the delivery was attributable to delay in the transmission of the mail and the cause of such delay here if we accept that petitioner has shown that the document was actually deposited in the mail in time to be collected from the place of deposit on or before the last day prescribed for filing we cannot under these regulations find that the petition was timely mailed since petitioner has not shown that the delay in delivery was attributable to delay in the transmission of the mail or if any such delay occurred the reason therefor petitioner's first argument is that the document deposited in the mail was actually received in the ordinary time required for documents to be received in washington from birmingham however if we accept the june 15th postmark which was on the envelope in which the petition was mailed and the testimony of petitioner's witnesses as showing date as the date of mailing of the petition the petition should have been received in washington on monday date the 90th day after the mailing of the notice_of_deficiency if saturday and sunday are not counted in the time of normal receipt of mail it would normally have been received at least by date we take the postal service's statement of the normal time for delivery of mail since in our view the experience of one lawyer primarily with mail addressed to one government agency even though the occurrence may be frequent is not sufficient proof of the normal time for delivery of mail however if the time experienced by the lawyer for mail delivery were used delivery would have been on date but was not until date therefore clearly delivery was not within the normal time for mailing if in fact the envelope containing the petition was mailed on date as petitioner contends since the final date for filing the petition was not until date we specifically asked petitioner's attorney to state whether petitioner was contending that receipt in the normal time from date would cause the filing_date of the petition to be timely petitioner made no argument in this regard however the delivery date of june was not within the normal time for transmission of mail from birmingham alabama to washington d c in date according to the experience of the u s postal service for a document mailed on date however since the actual private metered postmark date was june and the testimony is that june was the date of mailing it would appear that normal receipt would be judged from that date it is certainly unfortunate that a petition purportedly mailed days before the 90th day after the mailing of the notice_of_deficiency was not received by the court until the 11th day after its mailing however since petitioner used a private metered postmark rather than taking the envelope to the post office and having it postmarked the regulations have not been complied with in this case since petitioner has not shown that there was a delay in the transmission of the mail to which the delay in delivery was attributable and since petitioner has not shown any reason for the delay in the transmission of the mail if there was such a delay petitioner in effect argues that since there was a delay in the mail with respect to the envelope containing his petition the late receipt of the petition was due to a delay in the transmission of the mail we do not consider petitioner's interpretation of the regulation the proper interpretation however even if petitioner's interpretation were proper petitioner has failed to show the cause of the delay this court and other courts have upheld the regulations with respect to when a private metered postmark will be accepted as a filing_date 566_f2d_646 9th cir affg tcmemo_1975_195 51_tc_869 affd 420_f2d_491 2d cir based on the facts established by this record the regulations with respect to mail postmarked by a private postal meter and the cases of this and other courts upholding the regulations we conclude that petitioner has failed to show any reason why this case should not be dismissed for lack of jurisdiction and therefore we shall deny petitioner's motion to reconsider our order of dismissal for lack of jurisdiction of this case entered date petitioner's motion to reconsider the order of dismissal will be denied
